Case: 12-3145    Document: 14     Page: 1   Filed: 09/27/2012




          NOTE: This order is nonprecedential.

   Wniteb $>tates {!Court of ~peaIs
       for tbe jfeberaI {!Circuit

                  DAVIDW. MOLTZEN,
                      Petitioner,

                            v.
                DEPARTMENT OF LABOR,
                      Respondent.


                        2012-3145


   Petition for review of the Merit Systems Protection
Board in case no. SF0432100994-I-1.


                      ON MOTION


                       ORDER

    The Department of Labor moves for a 43-day exten-
sion of time, until November 2, 2012, to file its response
brief. Mr. Moltzen opposes.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-3145    Document: 14   Page: 2       Filed: 09/27/2012




DAVID MOLTZEN V. LABOR                                             2


    The motion is granted. The Department of Labor's
response brief is due on or before November 2,2012.

                                 FOR THE COURT


      SEP 21 2012                 /s/ Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk
cc: David W. Moltzen
    Allison Kidd-Miller, Esq.                  ~L"'jpEALS
                                          u.s.THe FEDERft.!. r:!'CUITFOR
s27
                                                SEP 2/ LUll
                                                     JANHORBALY
                                                        ClERK